DETAILED CORRESPONDENCE
Acknowledgements
This Office action is in response to Applicants' filing, on 02 May 2022, of a Request for Reconsideration after Non-Final Rejection.
Claims 1-20 are pending ("Pending Claims").
Claims 1-20 are examined ("Examined Claims").

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s claim amendments have been entered and have been carefully considered. 

Claim Rejections - 35 USC § 103
Applicant argues that with regards to the rejection of claims 1-9 and 12-19, under 35 U.S.C. § 103 as being unpatentable over Bethke et al. (U.S. Pat. 9,626,689 hereinafter “Bethke’’) in view of Phillips (U.S. Pat. Pub. 2018/0114250, hereinafter "Phillips"), and claims 10, 11, and 20 as being unpatentable over Bethke, in view of Phillips, and further in view of Kane et al. (U.S. Pat. Pub. 2012/0157211, hereinafter “Kane’’ the independent claims 1, 14, and 18 have been amended. The features recited in amended claim 1 are not disclosed, suggested, or rendered obvious by Bethke, considered alone or in combination with Phillips. As such, Applicant asserts that the combination of Bethke and Phillips cannot support an obviousness rejection of claim 1 of the instant application. For similar reasons as claim 1, claims 14 and 18 are not rendered obvious by any combination of Bethke and Phillips. Accordingly, Applicant respectfully requests that the obviousness rejection of claims 1, 14, and 18 be withdrawn.
Applicant’s amendments have been entered, and the 35 USC 103 rejections are withdrawn. The 35 USC 103 rejections of claims 1-20 have been withdrawn. 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Bolan (USPTO Registration No. 38,831) conducted on Aug. 4, 2022.
The application has been amended as follows: 
Claim 1.   	(Currently amended) A computer-implemented method, comprising:
in response to determining that a mobile device of a user is within a threshold location proximity to a retailer location, identifying an item that is offered for sale at the retailer location in association with a sales promotion;
determining an in-game virtual reward value for awarding to the user within a virtual game that is executing on the mobile device as a function of gaming profile data of the user; 
in response to an input of the user of an attribute value of the item, determining that the user has executed an engagement of the item that comprises performing one or more interact actions with the item by physically manipulating the item, and visually examining the physically manipulated item, wherein the input value refers to attributes associated with the item that are made viewable when the user physically manipulates the item; 
identifying a social network that includes the user as a member; and
presenting an offer to the user within the virtual game to award the determined in-game virtual reward value to the user in response to determining that the engagement by the user performing the one or more interact actions with the identified item meets a term of the sales promotion and to determining a posting of activity associated to the item engagement activity to the social network for publication to a social network contact of the user.

Claim 2. 	(Previously Presented) The method of claim 1, further comprising:
presenting the offer to the user in response to determining that the engagement by the user performing the one or more interact actions with the item meets the term of the sales promotion comprises at least one of purchasing the item, identifying unique product markings located on the product, and trying a product demonstration mode for a minimum engagement time.

Claim 3. 	(Previously Presented) The method of claim 1, further comprising:
identifying the sales promotion in response to determining that a current date is within a threshold number of days from an expiration date identified for the item offered for sale; and
wherein the determining that the engagement by the user with the item meets the term of the sales promotion is responsive to determining that the engagement comprises purchasing the item.

Claim 4.	 	(Original) The method of claim 1, further comprising:
conditioning the award of the determined in-game virtual reward value to the user upon determining that a threshold plurality of other users also engage the identified item pursuant to a term of the sales promotion.

Claim 5.	 	(Previously Presented) The method of claim 1, further comprising:
identifying a plurality of teammates of the user within the virtual game; 
specifying content of a social network posting in the offer to the user pursuant to the term of the sales promotion; and
determining an amount of in-game virtual reward value awarded to the user in proportion to a total number of the teammates that engage the identified item pursuant to the term of the sales promotion.

Claim 6.	 	(Original) The method of claim 1, wherein the in-game virtual reward is selected from the group consisting of advancing the user to a higher game level, providing information needed to solve a puzzle within the game, acquiring additional health values, unlocking a new level of abilities of a game character, and enabling additional personalization or customization of the game character.

Claim 7. 	(Original) The method of claim 1, further comprising:
determining an amount of the in-game virtual reward value as function of a specific shelving location of the identified item within the retailer location.

Claim 8. 	(Previously Presented) The method of claim 1, further comprising:
determining a real-world reward value that has value to the user external to an environment of the virtual game; and
presenting the offer to the user to award the real-world reward value to the user in combination within the in-game virtual reward value in response to the determining that the engagement by the user performing the one or more interact actions with the identified item meets the term of the sales promotion.

Claim 9. 	(Original) The method of claim 8, wherein the real-world value is selected from the group consisting of free shipping for a purchase of the item, membership points, membership rewards, and a discount that the user can apply to a purchase of another item offered for sale by the retailer.

Claim 10.	(Currently Cancelled)

Claim 11.	(Previously Amended) The method of claim 1, further comprising:
conditioning the award of the determined in-game virtual reward value to the user upon determining that the social network contact of the user engages the identified item pursuant to a term of the sales promotion.

Claim 12.	(Previously Presented) The method of claim 1, further comprising:
integrating computer-readable program code into a computer system comprising a processor, a computer readable memory in circuit communication with the processor, and a computer readable storage medium in circuit communication with the processor; and 
wherein the processor executes program code instructions stored on the computer-readable storage medium via the computer readable memory and thereby performs the identifying the item that is offered for sale at the retailer location in association with the sales promotion, the determining the in-game virtual reward value for awarding to the user within the virtual game executing on the mobile device as the function of gaming profile data of the user, the determining that the user has executed the engagement of the item, and the presenting the offer to the user within the virtual game.

Claim 13.	(Original) The method of claim 12, wherein the computer-readable program code is provided as a service in a cloud environment.

Claim 14.	(Currently Amended) A computer system, comprising: 
a processor;
a computer readable memory in circuit communication with the processor; and
a computer readable storage medium in circuit communication with the processor;
wherein the processor executes program instructions stored on the computer-readable storage medium via the computer readable memory and thereby:
in response to determining that a mobile device of a user is within a threshold location proximity to a retailer location, identifies an item that is offered for sale at the retailer location in association with a sales promotion;
identifies a plurality of teammates of the user within a virtual game that is executing on the mobile device; 
specifies content of a social network posting in an offer to the user pursuant to the term of the sales promotion; 
determines an in-game virtual reward value for awarding to the user within [[a]]the virtual game that is executing on the mobile device as a function of gaming profile data of the user, wherein an amount of the in-game virtual reward value is in proportion to the total number of the teammates that engage the identified item pursuant to the term of the sales promotion; 
in response to an input of the user of an attribute value of the item, determines that the user has executed an engagement of the item that comprises performing one or more interact actions with the item by physically manipulating the item, and visually examining the physically manipulated item, wherein the input value refers to attributes associated with the item that are made viewable when the user physically manipulates the item; and
presents [[an]]the offer to the user within the virtual game to award the determined in-game virtual reward value to the user in response to determining that the engagement by the user performing the one or more interact actions with the identified item meets a term of the sales promotion.

Claim 15.	(Previously presented) The system of claim 14, wherein the processor executes the program instructions stored on the computer-readable storage medium via the computer readable memory and thereby:
presents the offer to the user in response to determining that the engagement by the user performing the one or more interact actions with the item meets the term of the sales promotion comprises at least one of purchasing the item, identifying unique product markings located on the product, and trying a product demonstration mode for a minimum engagement time.

Claim 16.	(Previously presented) The system of claim 14, wherein the processor executes the program instructions stored on the computer-readable storage medium via the computer readable memory and thereby:
identifies a plurality of teammates of the user within the virtual game;
specifies content of a social network posting in the offer to the user pursuant to the term of the sales promotion; and
determines an amount of in-game virtual reward value awarded to the user in proportion to a total number of the teammates that engage the identified item pursuant to the term of the sales promotion.


Claim 17.	(Original) The system of claim 14, wherein the in-game virtual reward is selected from the group consisting of advancing the user to a higher game level, providing information needed to solve a puzzle within the game, acquiring additional health values, unlocking a new level of abilities of a game character, and enabling additional personalization or customization of the game character.

Claim 18.	(Currently Amended) 	A computer program product, comprising:
a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code comprising instructions for execution by a processor that cause the processor to:
in response to determining that a mobile device of a user is within a threshold location proximity to a retailer location, identify an item that is offered for sale at the retailer location in association with a sales promotion;
determine an in-game virtual reward value for awarding to the user within a virtual game that is executing on the mobile device as a function of gaming profile data of the user; 
in response to an input of the user of an attribute value of the item, determines that the user has executed an engagement of the item that comprises performing one or more interact actions with the item by physically manipulating the item, and visually examining the physically manipulated item, wherein the input value refers to attributes associated with the item that are made viewable when the user physically manipulates the item; 
identify a social network that includes the user as a member; and
present an offer to the user within the virtual game to award the determined in-game virtual reward value to the user in response to determining that the engagement by the user performing the one or more interact actions with the identified item meets a term of the sales promotion and to determining a posting of activity associated to the item engagement activity to the social network for publication to a social network contact of the user.

Claim 19.	(Previously Presented) The computer program product of claim 18, wherein the computer readable program code instructions for execution by the processor further cause the processor to:
determine a real-world reward value that has value to the user external to an environment of the virtual game; and
present the offer to the user to award the real-world reward value to the user in combination within the in-game virtual reward value in response to the determining that the engagement by the user performing the one or more interact actions with the identified item meets the term of the sales promotion.

Claim 20.	(Currently Cancelled)



Allowable Subject Matter
Claims 1-9, and 11-19, are allowed.
The following is an examiner’s statement of reasons for allowance: 
35 USC 101
In reference to independent claims 1, and 14 the claims are directed to a process, and a machine, which would pass Step 1 of the two-step analysis for 101 eligibility. Claim 18 is directed to "a computer-readable storage medium having computer readable program code embodied therewith." The written disclosure (para. 0015) teaches that "a computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire." Therefore claim 18 is being interpreted as excluding signal and carrier waves from the storage medium, and the claim is considered an article of manufacture.
In reference to claims 1, 14, and 18 the Office finds that Applicant’s independent claims are directed towards patent eligible subject matter. Dependent claims 2-7, 9, 11-13, 15, and 17-19 are also directed towards patent eligible subject matter based on the claims dependency to eligible claims 1, 14, and 18.
Further, under Step 2A of the analysis, the claims recite steps for identifying an item that is associated with a sales promotion at a retailer location when a user's mobile device is within a threshold location proximity, determining an in-game virtual reward as a function of the users' gaming profile, and presenting an offer to the user of the virtual reward in exchange for user engagement of the identified item, which are marketing activities and thus are grouped as a method of organizing human activity. The method of organizing human activity can be described as presenting an offer to a user based on the user's location and profile data.
However, the claims recite additional elements that integrate the judicial exception into a practical application.  For instance, the claimed aspects provide advantages over conventional teachings, wherein users may be granted in-game “discounts” that have no actual monetary cost to the retail establishment or product provider. In contrast to conventional teachings, wherein use of a coupon results directly in a discounted price, and therefore lower net revenue for the retailer, embodiments reward points within virtual gaming environments while the consumer as user agrees to pay the full normal retail price for the item that is coupled to the endgame award. Thus, the rewards have no actual cost to provider, and may even result in direct benefits, such as through additional advertising revenue realized from increased user participation within internet service provider services to gain access to the gaming environment, or for ads presented within the game environment itself, or via generating increased social network posting activity. 
Therefore, when taken as a whole, the claims provide a technical improvement to the technical field of virtual gaming environment automated rewards structures, and the claimed invention has additional limitations that amount to significantly more than a judicial exception. There is no 35 USC 101 rejection of claims 1-9, 11-15, and 17-19 because the claims are found to be significantly more than the judicial exception.

35 USC 102/103
In reference to independent claims 1, 14, and 18, the closest art of record is Bethke et al. (US 9,626,689), Kimsey (2008/0059304), Reich (2019/0091577), and Fuller (2014/0378220). 
Bethke teaches a system and method in which a user's proximity can be determined using various devices or applications, such as a GPS device, and an incentive reward is an in-game asset in an online game that is offered to a user of the online game for completing one or more location-based actions. A location-based action is a type of action that can be performed at one or more locations by a user of an online game, wherein the action is proposed to the user as part of an offer for an incentive reward. For example, a location-based action could be entering, visiting, using, purchasing, or performing some other action at location.
Kimsey teaches a system and method in which the player must purchase a product, such as one of the sponsor's soft drinks, in order to find and input the code printed on the underside of the lid.  An NPC informs the player that a code is needed to open a vault containing, among other things, a reward, and that the code exists only in fragments scattered throughout the virtual world. Once all fragments have been obtained (i.e. once the appropriate number of products have been purchased, each containing codes beneath the lids, and the player has found the appropriate in-game location for each key), the player returns to the beginning of the quest or other designated location and receives the reward.
Reich discloses a system and method for enabling social interactions between players in multiplayer gaming environments. A comment or a note sourced by any one player of a social group may be fed to the display of other players within the same group. For example, a social feed of a friend is integrated into the display of one or more other friends, where all friends are a part of a social group. The feed may be provided during a gaming session. In embodiments, the feed selected for display may be based on metrics or events that are relevant to the social group.
Fuller discloses a system and method in which the player is rewarded within the game play for visiting both the real and virtual business locations with points, virtual gold coins and other items and information that advance game play and the player's achievement levels. Additionally, the player is rewarded with “real-world” incentives for advancing in the game and viewing advertisements and content provided by the individual participating businesses in the form of coupon points and other prizes that can be redeemed at the actual business locations.

In reference to independent claims 1, and 18, the Office is unaware of any references that teach, individually or without an unreasonable combination of references, the limiting steps found in the claims of:
in response to an input of the user of an attribute value of the item, determining that the user has executed an engagement of the item that comprises performing one or more interact actions with the item by physically manipulating the item, and visually examining the physically manipulated item, wherein the input value refers to attributes associated with the item that are made viewable when the user physically manipulates the item; 
identifying a social network that includes the user as a member; and
presenting an offer to the user within the virtual game to award the determined in-game virtual reward value to the user in response to determining that the engagement by the user performing the one or more interact actions with the identified item meets a term of the sales promotion and to determining a posting of activity associated to the item engagement activity to the social network for publication to a social network contact of the user. 

In reference to independent claim 14, the Office is unaware of any references that teach, individually or without an unreasonable combination of references, the limiting steps found in the claims of:
wherein the processor executes program instructions stored on the computer-readable storage medium via the computer readable memory and thereby: 
identifies a plurality of teammates of the user within a virtual game that is executing on the mobile device; 
specifies content of a social network posting in an offer to the user pursuant to the term of the sales promotion; 
determines an in-game virtual reward value for awarding to the user within the virtual game that is executing on the mobile device as a function of gaming profile data of the user, wherein an amount of the in-game virtual reward value is in proportion to the total number of the teammates that engage the identified item pursuant to the term of the sales promotion; 
in response to an input of the user of an attribute value of the item, determines that the user has executed an engagement of the item that comprises performing one or more interact actions with the item by physically manipulating the item, and visually examining the physically manipulated item, wherein the input value refers to attributes associated with the item that are made viewable when the user physically manipulates the item; and
presents the offer to the user within the virtual game to award the determined in-game virtual reward value to the user in response to determining that the engagement by the user performing the one or more interact actions with the identified item meets a term of the sales promotion.
These uniquely distinct features render the claims allowable.  Dependent claims 2-7, 9, 11-13, 15, and 17-19 are also allowable based on a rationale similar to the independent claims from which they depend.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C JOHNSON whose telephone number is (571)272-6450. The examiner can normally be reached Monday - Friday; 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT C JOHNSON/Examiner, Art Unit 3682                                                                                                                                                                                                        
/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682